Opinion op the Court by
Judge Hardin :
Although it- appears that Thomas Dum was the ostensible purchaser of the property in contest in 1834 or 1835, and although after his death, which occurred about February, 1837, his widow, who was the daughter of Thomas. Oder, seems to have exchanged *363bouses witb ber father and occupied tbe one in contest for about two years before ber marriage witb ber second husband in 1844; tbe fact that during nearly tbe whole of tbe time from tbe purchase by Dum till tbe death of Oder in 1861 tbe latter occupied tbe property by himself or tenants as bis own, generally, listed it for taxation, and considerably improved it, and other facts and circumstances, seem to us to sustain tbe conclusion that tbe property really belonged to Oder. Though there is some evidence that Mrs. Dum, while she occupied tbe property, claimed to do so in ber right as tbe widow of Thomas Dum and not as tbe tenant of ber father, yet it is proved by one witness that she said “she could claim tbe property if she was dishonest enough to do so, that it was deeded to ber husband,” etc.
A. H. Ward, for appellant.

..Trimble, for appellees.

As Oder held tbe possession of tbe property till bis death when Lucas, who became bis administrator, took possession of it, tbe fact that tbe title may have been originally vested in Dum, tbe father of Mrs. Lucas, for some fraudulent purpose was not, we think, an available defense to this action.
Wherefore, tbe judgment is affirmed.